internal_revenue_service number release date index number ----------------------------- ------------ ------------------------ ---------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-135630-13 date date legend distributing controlled state a year date date business a business b shareholder shareholder ------------------------ ------------------------------- ----------------------- ------------------------------------------------------ -------------------------------- ----------------------- ------------- ------ --------------------- ----------------------- ---------------------------------------------------------------------------- ---------------------------------------------------------- ----------------------------------------------------------------- ------------------------ ------------------------ ---------------- ------------------------ plr-135630-13 shareholder shareholder a b c d dear -------------- --------------------- ------------------------ --------------------- ------------------------ --- --- --- --- this letter responds to your authorized representative’s letter dated date requesting rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing a state a corporation was formed in year distributing is an s_corporation that elected to be an s_corporation effective date distributing owns all of plr-135630-13 the single class of issued and outstanding_stock of controlled distributing and controlled each use the accrual_method of accounting controlled is a qualified_subchapter_s_subsidiary qsub that elected to be treated as a qsub effective date shareholder shareholder shareholder and shareholder own a percent b percent c percent and d percent respectively of the single class of issued and outstanding_stock of distributing distributing conducts business a and controlled conducts business b the financial information submitted by distributing and controlled indicates that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the distribution defined below is motivated in whole or substantial part by the following corporate business purposes to isolate business b from any potential claims from business a creditors and to facilitate business a borrowing and provide expanded opportunities for business a and business b to obtain more favorable lines of credit and other financing collectively the corporate business purposes proposed transaction for what are represented to be valid business reasons distributing proposes to undertake the following transactions pursuant to a single_plan together the proposed transaction i distributing will distribute all of the controlled stock pro_rata to its shareholders the distribution distributing intends that the distribution will cause a termination of controlled’s qsub election and that distributing will be treated as having made a deemed transfer of controlled’s assets including business b assets to controlled in exchange for a deemed transfer of all of the controlled stock to distributing and controlled’s deemed assumption of certain liabilities the contribution ii controlled will elect to be treated as an s_corporation pursuant to sec_1362 also following the proposed transaction distributing expects that the members of distributing’s board_of directors will also serve as members of controlled’s board_of directors and that there will be overlapping officers overlapping directors and officers representations distributing has made the following representations with respect to the proposed transaction plr-135630-13 a b c d e f g h i j no part of the stock that will be distributed by distributing in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of business a conducted by distributing is representative of the present operations of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business b to be conducted by controlled is representative of the present operations of business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business a conducted by distributing nor control of an entity conducting that business will have been acquired during the five year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part neither business b conducted by distributing and to be contributed to controlled nor control of an entity conducting that business will have been acquired during the five year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part following the proposed transaction distributing and controlled will each continue the active_conduct of business a and business b respectively independently and with its separate employees except with respect to the overlapping directors and officers the distribution is being carried out for the corporate business purposes the distribution is motivated in whole or substantial part by the corporate business purposes the proposed transaction is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution there is no intercorporate indebtedness existing between distributing and controlled that was issued acquired or will be settled at a discount plr-135630-13 k l m n o p q payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing nor controlled will be an investment_company within the meaning of sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing’s stock_or_securities that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons other than persons described in sec_355 will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation the total adjusted bases of the assets transferred to controlled by distributing will equal or exceed the total liabilities assumed within the meaning of sec_357 by controlled in the contribution the total fair_market_value of the assets that will be transferred to controlled in the contribution will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the contribution ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in connection with the plr-135630-13 contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution r s t u v w x y the liabilities to be assumed within the meaning of sec_357 by controlled in connection with the contribution were incurred in the ordinary course of business and are associated with the assets being transferred immediately after the transaction within the meaning of sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 distributing controlled and their respective shareholders will pay their own expenses if any incurred in connection with the proposed transaction no property will be transferred between distributing and controlled in the contribution for which an investment_credit under sec_46 has been or will be claimed effective on date distributing made an election under sec_1362 to be an s_corporation within the meaning of sec_1361 and distributing has continued to be an s_corporation since that date immediately after the distribution controlled will be eligible to elect s_corporation status under sec_1362 controlled will elect to be treated as an s_corporation effective immediately after the distribution there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on the information submitted and the representations set forth above we rule as follows on the proposed transaction the distribution will cause a termination of controlled’s qsub election because controlled will cease to be a wholly-owned subsidiary of an s_corporation for federal tax purposes controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities from distributing immediately before the termination of controlled’s qsub election plr-135630-13 in exchange for the stock of controlled pursuant to sec_1 b i sec_1361 and c the contribution together with the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 controlled’s basis in each asset received from distributing in the contribution will be the same as the basis of such asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon the receipt of controlled stock in the distribution sec_355 the basis of the stock of distributing and controlled in the hands of each of distributing’s shareholders immediately after the distribution will be the same as the basis of the distributing stock held by each respective shareholder immediately before the distribution allocated in proportion to the fair_market_value of distributing and controlled in accordance with sec_358 and sec_1_358-2 sec_358 and c the holding_period in the controlled stock received by each of distributing’s shareholders in the distribution will include the holding_period of the distributing stock with respect to which it is received provided that distributing stock is held as a capital_asset in the hands of the respective shareholder on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 plr-135630-13 distributing’s accumulated_adjustments_account aaa will be allocated between distributing and controlled in a manner similar to the manner in which earnings_and_profits of distributing will be allocated under sec_312 in accordance with sec_1_1368-2 distributing's momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 and will not in itself render controlled ineligible to elect to be an s_corporation for its first taxable_year if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be permitted to make a subchapter_s_election under sec_1362 for its first taxable_year provided that such election is made effective immediately following the termination of the original qsub election caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transactions under other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that is not specifically covered by the above rulings in particular except as so provided no opinion is expressed or implied regarding i ii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the distribution is being used principally as a device for the distribution of earnings_and_profits of distributing controlled or both see sec_355 and sec_1_355-2 or iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by plr-135630-13 attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the powers of attorney on file in this office a copy of this ruling letter will be sent to the representative named therein sincerely joanne m fay chief branch office of associate chief_counsel corporate cc
